Citation Nr: 1044558	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-38 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for residuals 
of a right femur fracture.

2.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for right knee 
arthritis.  

3.  Entitlement to service connection for a right hip disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to March 1972.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO). 

This case was previously before the Board in January 2010.  At 
that time, the Board remanded the Veteran's claim in order that 
she may be scheduled to testify before a member of the Board.  
The Veteran presented testimony at a Videoconference hearing 
chaired by the undersigned Veterans Law Judge in September 2010.  
A transcript of the hearing has been associated with the claims 
folder.

As the Board remanded the Veteran's claim in an effort to allow 
her to present testimony to a member of the Board and as such a 
hearing has been held, the Board finds substantial compliance 
with its January 2010 remand instructions.  See D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) (holding that only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance).  As the requested 
development has been completed, the case may proceed without 
prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 
(1998).

The issues of entitlement to service connection for residuals of 
a right femur fracture, right knee arthritis, and a right hip 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for residuals of a 
right femur fracture was previously denied by the RO in September 
2004 on the basis that the Veteran had not submitted evidence 
that her pre-existing injury was aggravated by her active 
service.  Though the Veteran filed a Notice of Disagreement, she 
did not file a timely Substantive Appeal.

2.  The Veteran's claim for service connection for right knee 
arthritis was denied by the RO in September 2004 on the bases 
that there was no evidence that the Veteran was currently 
suffering from right knee arthritis and that there was no 
evidence that the Veteran's arthritis was incurred in her active 
service.  Though the Veteran filed a Notice of Disagreement, she 
did not file a timely Substantive Appeal.

3.  The additional evidence presented since the prior decision 
raises a reasonable possibility of substantiating the claims for 
service connection for residuals of a right femur facture and 
right knee arthritis.  


CONCLUSIONS OF LAW

1.  The prior RO decision of September 2004 denying entitlement 
to service connection for residuals of a right femur fracture and 
right knee arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been presented to reopen the 
claims of entitlement to service connection for residuals of a 
right femur fracture and right knee arthritis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  In this case, the Veteran 
contends that the RO erred in refusing to reopen and grant her 
claims for service connection.  She asserts that on the basis of 
evidence she has now submitted, she meets the legal and factual 
criteria for service connection for residuals of a right femur 
fracture and right knee arthritis.  

A review of the history of this claim is instructive.  The 
Veteran was in a car accident in September 1969.  Among other 
injuries she suffered, the Veteran fractured her right femur.  
The Veteran's doctor at the time, William Coyle, MD, stated in an 
August 1971 letter that the Veteran had an open reduction and 
internal fixation of her right femur.  Her fractures healed 
uneventfully, and the fixation and intramedullary rods were 
removed in October 1970.  By November 1970, Dr. Coyle described 
the Veteran as doing very well and essentially asymptomatic.  She 
entered service in February 1971.  

The Veteran first sought service connection for residuals of a 
right femur fracture and right knee arthritis in a June 2004 
claim.  The Philadelphia, Pennsylvania RO denied the Veteran's 
claim in September 2004.  It denied her claim for service 
connection for residuals of a right femur fracture on the basis 
that the Veteran had not submitted evidence that her pre-existing 
injury was aggravated by her active service.  It denied her claim 
for arthritis of the right knee on the bases that there was no 
evidence that the Veteran was currently suffering from right knee 
arthritis and that there was no evidence that the Veteran's 
arthritis was incurred in her active service.  

The Veteran filed a timely Notice of Disagreement with this 
decision, and the RO issued a Statement of the Case in August 
2005.  The Veteran submitted a Substantive Appeal in November 
2005.  As this Substantive Appeal was filed more than 60 days 
after the issuance of the Statement of the Case, however, it was 
considered not timely and the RO's decision of September 2004 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran sought to reopen her claim for service connection for 
residuals of a right femur fracture in May 2006, and she sought 
to reopen her claim for service connection for right knee 
arthritis in August 2006.  As she had moved to Florida, the St. 
Petersburg RO adjudicated the Veteran's claims, denying both in a 
December 2006 rating decision.  The Veteran filed a timely Notice 
of Disagreement, and the RO issued a Statement of the Case in 
July 2007.  The Veteran filed a Substantive Appeal, and then 
underwent a VA examination in June 2009.  The RO issued a 
Supplemental Statement of the Case in July 2009.  The Board 
remanded the Veteran's claim in January 2010, and the Veteran 
testified in a videoconference hearing in September 2010.  

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. 
§ 3.156(a).  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither required 
nor permitted.  Any decision that the RO may have made with 
respect to a new and material claim is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 
(2001) (holding that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened regardless of whether the previous action denying the 
claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to 
agency decision makers, and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran has submitted a wealth of evidence since her previous 
final denial.  As the Board finds that she has submitted new and 
material evidence, only the pertinent evidence will be discussed 
here.

First, with respect to the Veteran's claim for service connection 
for residuals of a right femur fracture, the Veteran submitted a 
February 2005 letter from Charles D. Hummer, Jr., MD.  Dr. Hummer 
indicated that the Veteran's residuals of a right femur fracture 
had been aggravated by her active service.  As the Veteran's 
claim was previously denied because there was no evidence she 
suffered such aggravation, Dr. Hummer's letter speaks directly to 
the reason for her previous denial.  This letter is both new and 
material, and it warrants the Board's reopening of her claim.

With respect to the Veteran's claim for service connection for 
right knee arthritis, a second letter from Dr. Hummer in August 
2007 stated that the Veteran was suffering from arthritis and 
bursitis in the right knee.  As the Veteran's claim for service 
connection for right knee arthritis was previously denied in part 
on the basis that she was not suffering from right knee 
arthritis, Dr. Hummer's letter again speaks directly to one 
reason for her previous denial.  This letter is also both new and 
material, warranting the Board's reopening of her claim.  

In summary, after reviewing the evidence submitted since the time 
of the Veteran's previous final denial, the Board finds that the 
Veteran has submitted new and material evidence that raises the 
possibility of substantiating her claims.  Accordingly, the Board 
concludes that the Veteran's claims for service connection for 
residuals of a right femur fracture and right knee arthritis 
should be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the Board is reopening the Veteran's claim.  As the Board 
is taking an action favorable to the Veteran, there can be no 
possibility of prejudice to her.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  An extended discussion of the duties to notify and 
assist is thus unnecessary.  




ORDER

The Veteran's claim for service connection for residuals of a 
right femur fracture is reopened.  

The Veteran's claim for service connection for right knee 
arthritis is reopened.  


REMAND

Having determined that the Veteran has submitted new and material 
evidence sufficient to reopen her claims for service connection 
for residuals of a right femur fracture and right knee arthritis, 
the Board must now determine whether service connection is 
warranted for these claims as well as the Veteran's claim for 
service connection for a right hip disorder.  As the Board does 
not have enough evidence to decide the Veteran's claim, however, 
her case must be remanded.  

As stated above, the Veteran fractured her femur in a car 
accident in September 1969, prior to her active service.  The 
Veteran's entrance examination noted that she suffered this 
injury.  

Though there are two opinions of record in this claim regarding 
whether the Veteran's residuals of a right femur fracture were 
aggravated by her active service, the Board does not find either 
to be sufficient.  

First, the above mentioned February 2005 letter from Dr. Hummer 
stated the following: "That it is more likely than not that her 
pre-existing condition was aggravated by the combination of the 
stress and strain of physical activity with the extreme frigid 
and inclement weather of her permanent duty station at Loring Air 
Force Base, Maine."  This statement, while sufficient to serve 
as new and material evidence to reopen the Veteran's claim, is 
too vague to be used as medical evidence that the Veteran's 
residuals of a right femur fracture were aggravated by service.  
This opinion is a fragment of a sentence; it is not clear whether 
Dr. Hummer intended to state that he concluded that the Veteran's 
pre-existing injury was aggravated by her service or not.  

Second, an opinion was offered by the examiner from the Veteran's 
June 2009 VA examination.  With each issue on appeal, the 
examiner concluded that it was less likely than not that the 
Veteran's claimed disabilities were related to service because 
none of these disabilities were noted on her separation 
examination.  While that may be true, the examiner did not 
discuss the fact that the Veteran made specific complaints of 
suffering from pain in her right leg and right hip while on 
active service.  Indeed, the Veteran's service treatment records 
reflect that she was put on profile in August 1971 for bursitis 
of the right hip, tender scar tissue of the right knee, and a 
painful fracture site over the right femur.  

Pursuant to VA regulation, a preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2010).  The Board is not in a 
position to make a medical determination, and thus, on remand, a 
VA physician should offer a more detailed opinion as to whether 
the Veteran's residuals of a right femur fracture were aggravated 
by her active service.  

Further, the Veteran's testimony and the previous RO decisions 
make it clear that the Veteran's claims for service connection 
for right knee arthritis and a right hip disorder are secondary 
to her claim for service connection for residuals of a right 
femur fracture.  See 38 C.F.R. § 3.310 (2010) (providing that "a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected").  The VA examiner from the June 2009 examination, 
however, appears to have offered an opinion as to these issues on 
a direct basis only and not as to whether they could be secondary 
to her residuals of a right femur fracture.  Thus, on remand, an 
opinion should also be offered as to whether these disabilities 
are secondary to the Veteran's residuals of a right femur 
fracture.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination before an examiner with the 
appropriate expertise to determine the 
current nature and severity of her claimed 
residuals of a right femur fracture, her 
right knee arthritis, and her right hip 
disorder.  All indicated studies and tests 
should be completed.

The examiner should be provided the claims 
file, and it should be noted in his report 
that the file was reviewed.  The examiner is 
asked specifically to review the Veteran's 
service treatment records and note that he 
reviewed this information.  

Also, the examiner is asked specifically to 
answer the following questions:

a. Did the Veteran's active service aggravate 
her residuals of a right femur fracture, 
i.e., did the Veteran experience an increase 
in disability during her active service 
beyond its natural progression?  The examiner 
should specifically reference the Veteran's 
complaints of and treatment for pain in her 
fracture site during her active service.  

b. Are the Veteran's claimed right knee 
arthritis and right hip disorder secondary to 
the Veteran's residuals of a right femur 
fracture, i.e., are they either proximately 
due to or the result of her residuals of a 
right femur fracture, or has there been an 
increase (aggravation) in these disabilities 
that is proximately due to or the result of 
her right femur fracture?  If aggravation of 
either the hip or knee is found to have 
occurred due to femur fracture residuals, the 
examiner should identify the baseline level 
of severity of the Veteran's disabilities, 
pointing to medical evidence before the onset 
of aggravation or the earliest medical 
evidence created at any time between the 
onset of aggravation and the current level of 
severity.  

c. If the Veteran's claimed right knee 
arthritis and right hip disorder are not 
secondary to the Veteran's residuals of a 
right femur fracture, then the examiner 
should state whether these disabilities are 
otherwise causally related to her active 
service.  

A complete rationale should be provided for 
all opinions expressed, and if any opinion 
cannot be provide without resort to 
speculation, the reasons for that should be 
set forth.  

2.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


